Citation Nr: 0432247	
Decision Date: 12/06/04    Archive Date: 12/15/04	

DOCKET NO.  03-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to April 
2002.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The veteran's right knee disorder clearly preexisted his 
entry upon active military service.

2.  The veteran's preexisting right knee disorder underwent 
no demonstrated  increase in severity of the underlying 
condition, including beyond natural progress, during his 
period of active military service.


CONCLUSION OF LAW

The veteran's preexisting right knee disorder was not 
aggravated during active military service.  38 U.S.C.A. 
§§1110, 1153 (West 2002); 38 C.F.R. §3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligation of the VA with respect 
to the statutory duty to assist claimants in the development 
of their claims.  In August 2001, the VA issued regulations 
to implement the provisions of the VCAA, which are now 
codified at 38 C.F.R. §3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C.A. §5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
April 2002, approximately six months prior to the initial AOJ 
decision in October of that same year.  More specifically, in 
a letter of April 2002, the veteran was notified of what 
evidence was required to substantiate his claim, of who was 
responsible for securing the evidence, and of the need to 
advise VA or to submit any information or evidence in his 
possession.  The veteran was also provided with a Statement 
of a Case in March 2003 apprising him of VA actions in his 
case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, private treatment 
records, and VA medical examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants  have the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.


Factual Background

Private and reserve service clinical records covering the 
period from September 1992 to May 2000 show treatment during 
that time for various right knee problems.  In a private 
operative report of September 1992, it was noted that the 
veteran had been suffering from persistent pain, swelling and 
grinding in his right knee.  Additionally noted was that, on 
June 29, 1992, while working at the Portsmouth Naval 
Shipyard, the veteran had slipped on a railroad track, 
hyperextending and twisting his right knee, resulting in 
immediate pain and swelling.  Subsequent orthopedic 
examination was suggestive of a sprain of the medial 
collateral ligament but, on a following visit and 
reexamination, it became clear that the veteran had suffered 
a tear of the medial meniscus.  Accordingly, the veteran 
underwent an arthroscopic partial medial meniscectomy of the 
right knee.

In a private operative report of March 1993, it was noted 
that, following the veteran's initial injury in July 1992, he 
underwent arthroscopic surgery, which revealed a complex tear 
of the posterior horn of the medial meniscus, which was 
subsequently resected.  Postoperatively, the veteran did not 
do well.  Due to persistent pain, disability, and recurring 
effusion, as well as physical findings suggestive of a 
recurring tear of the posterior horn of the medial meniscus, 
the veteran was brought to surgery for repeat diagnostic 
arthroscopy and an arthroscopic medial meniscectomy of the 
right knee.

In correspondence of August 1993, a private physician wrote 
that, in May 1993, the veteran had reached a medical endpoint 
as a result of his right knee injury and subsequent 
surgeries.  Reportedly, as a result of the veteran's 
surgeries, he had lost approximately 40 percent of his medial 
meniscus.  Currently, the veteran continued to experience 
persistent symptoms referable to postmeniscectomy arthrosis, 
which is to say, persistent soreness that increased to 
significant pain with any increased activity of the knee.

At the time of a reserve service medical examination in 
February 1997, the veteran gave a history of arthroscopic 
knee surgery for repair of the medial meniscus of his right 
knee.

In correspondence of mid April 1998, a service physician 
wrote that the veteran was currently receiving iontophoresis 
for his right knee pain.

In a reserve record entry of mid April 1998, it was noted 
that the veteran had been doing well until his right knee 
"popped out."  On physical examination, the veteran's right 
knee displayed a full range of motion, though with some pain 
on full flexion.  There was no evidence of effusion or 
erythema, though there was minimal medial tenderness to 
palpation.  The clinical assessment was status post medial 
meniscus, reinjured, on therapy.

In a reserve service clinical entry of May 1998, it was noted 
that the veteran had sustained a right knee injury in early 
March of that same year, for which he had received civilian 
care.  Reportedly, as a result of this treatment, the 
veteran's knee injury had resolved.  Currently, the veteran 
had been cleared for PRT.

Private magnetic resonance imaging of the veteran's right 
lower extremity conducted in June 1998 was consistent with 
small effusion, in conjunction with a recurring tear of the 
medial meniscus at its posterior aspect.

In a reserve service clinical record of October 1998, the 
veteran gave a history of torn cartilage in his right knee.  
Reportedly, the veteran had experienced some discomfort with 
vigorous exertion.  However, he had been returned to full 
activity by his orthopedic surgeon in March 1998.  On 
physical examination, the veteran's right knee displayed a 
full range of motion.  He was additionally able to perform 
deep squats, and to hop on one knee without pain.

A private operative report dated in January 1999 is to the 
effect that, at that time, the veteran underwent arthroscopic 
surgery for a recurring tear of the medial meniscus of his 
right knee.

In a reserve service clinical record of November 1999, it was 
noted that the veteran was able to run and play basketball 
without difficulty.  Physical examination showed no evidence 
of any edema or instability of the right knee.  Nor was there 
any evidence of effusion or of varus/valgus instability.  The 
clinical impression was normal exam.

A private clinical record of mid December 1999, noted that 
radiographic studies and a bone scan showed some changes 
consistent with degenerative arthritis in the medial 
compartment of the right knee.  Currently, the veteran was 
experiencing an intermittent locking-type sensation, as well 
as a feeling of weakness, with the right knee being ready to 
"give way" at various times.  Also noted was that the veteran 
had been fitted with an unloader brace in June 1999, which 
somewhat improved his symptomatology.  The clinical 
assessment was right knee multiple surgeries, with 
essentially a complete posterior horn meniscectomy, medial 
compartment arthritis, residual medial knee pain, and a loss 
of flexion of the right knee (10 degrees).

At the time of the private medical evaluation in April 2000, 
it was noted that the veteran had a long history of problems 
with his right knee.  The clinical assessment was right knee 
medial meniscectomy and resulting arthritis.

In a service clinical record of mid October 2001, the veteran 
gave a history of right knee pain of 30 days duration.  
Reportedly, the veteran had been activated in September, and 
was now performing 12-hour shifts.  According to the veteran, 
since his activation, he had experienced swelling, locking, 
and popping of his right knee, with increased pain going 
upstairs.  When questioned, the veteran stated that he did 
not realize that his knee was going to bother him as much 
when working 12-hour shifts.

On physical examination, there was evidence of swelling, 
popping, locking, and giving out of the veteran's right knee.  
Examination was negative for the presence of effusion, warmth 
or deformity.  Range of motion was limited, and there was 
some pain with valgus/varus testing.  The drawer sign was 
negative, while McMurray's test was positive.  The clinical 
assessment was history of meniscus damage, and patellofemoral 
pain syndrome.  

In a service clinical record of late October 2001, it was 
noted that the veteran had undergone three medial meniscus 
resections of his right knee.  Also noted was that the 
veteran's right knee was a "pre-existing condition."

In a service clinical entry of early November 2001, it was 
noted that prior magnetic resonance imaging had been positive 
for an absent medial meniscus in the right knee.  Plain films 
reportedly showed the presence of arthrosis in the 
patellofemoral and medial joints of the right knee.  The 
clinical assessment was moderate bicompartmental arthrosis of 
the right knee.

A service clinical record of mid November 2001, noted that 
the veteran had been seen by orthopedic service for a chronic 
history of right knee pain.  On physical examination, the 
veteran was observed to walk with a limp.  Right knee pain 
was reportedly 3/10.  The clinical assessment was chronic 
right knee pain, exacerbated by standing.

A service clinical record dated approximately one week later 
provided a clinical assessment of exacerbation of right knee 
pain.

A service clinical record of late January 2002, noted that 
the veteran had been doing well until 1998, at which time he 
sustained an additional twisting injury to his right knee 
while delivering mail as a civilian.  On physical 
examination, there was no evidence of any effusion of the 
veteran's right knee.  Joint line tenderness was present, and 
there was evidence of both a patellar grind and retropatellar 
crepitus.  The clinical assessment was right knee, status 
post partial medial meniscectomy times three, with developing 
degenerative joint disease.

In a Naval Ambulatory Care Center clinical record dated in 
late January 2002, it was noted that the veteran had 
presented to the orthopedic clinic with complaints of right 
knee pain.  Reportedly, the veteran had undergone previous 
arthroscopies for medial meniscus tears in 1992, 1993 and 
1999.  Since his surgery of February 1999, the veteran had 
continued to experienced knee pain, and had found it 
necessary to modify his job secondary to knee problems.  The 
veteran was then called to active duty in September 2001, 
where he was required to perform prolonged standing 
activities, which exacerbated his knee symptoms.  According 
to the veteran, he had developed both swelling and a 
significant increase in pain in his right knee.  Also noted 
was that the veteran was felt to have secondary 
osteoarthritis changes as a result of his previous injuries 
and surgeries.

On physical examination, there was no evidence of any 
effusion of the right knee.  Range of motion was from 0 to 
135 degrees, with positive tenderness to palpation along the 
medial and lateral joint lines, accompanied by pain along the 
medial and lateral joint lines with McMurray's maneuver.  
Lachman's test was negative, as were the anterior and 
posterior drawer signs, and pivot shift test.  There was no 
evidence of varus or valgus instability from 0 to 30 degrees, 
though the veteran exhibited a positive patellar grind test 
and retropatellar crepitus.  Radiographic studies showed 
evidence of mild to moderate degenerative changes in the 
medial and patellofemoral compartments of the right knee.  
The clinical assessment was right knee pain, status post 
partial medial meniscectomy times three, with developing 
degenerative joint disease.  In the opinion of the examiner, 
the veteran had a preexisting right knee condition, which 
appeared to have been exacerbated by military service.

A service separation examination in late January 2002, noted 
the presence of chronic right knee pain.  An addendum to that 
examination, once again, noted the presence of right knee 
pain, status post right partial medial meniscectomy times 
three with degenerative joint disease, which preexisted the 
veteran's activation, but which was exacerbated by military 
service.

In a service clinical record of mid March 2002, it was noted 
that the veteran was being seen for follow-up of right knee 
pain.  Reportedly, the veteran continued to experience 
significant knee pain, such that he would probably eventually 
require joint replacement.  The clinical assessment was right 
knee degenerative joint disease of the medial and 
patellofemoral joints.

In a service administrative record dated in late May 2002, it 
was noted that the veteran was no longer physically qualified 
for retention in the United States Naval Reserve.

A VA orthopedic examination in August 2002 noted that the 
veteran had been a member of the United States Naval Reserve 
for many years prior to the terrorist attack of September 11, 
2001, at which time he was activated.  When questioned, the 
veteran gave a history of three arthroscopic procedures on 
his right knee 
prior to his entry upon active duty.  The last of these was 
an arthroscopic debridement in 1999, at which time it was 
determined that the veteran suffered 
from chondromalacia patella.  Following the veteran's 
activation, he had been working 14 hours a day, seven days a 
week, which resulted in increased right knee pain which, it 
was felt, had been aggravated by work requirements.

On physical examination, the veteran walked with a relatively 
normal gait.  Gross examination of the right knee showed no 
deformity, effusion or increased heat or redness.  The right 
knee appeared to be stable, with a negative Lachman's, and 
negative anterior and posterior drawer signs.  Valgus and 
varus stresses were quite tight, and McMurray's sign was 
negative.  Range of motion of the right knee was from 0 to 90 
degrees, comfortably, and to 125 degrees with increased pain.  
The patellar grind test was positive, and the veteran was 
able to stand erect and squat to 90 degrees, at which point 
pain prevented further squatting.  The clinical assessment 
was status post arthroscopic repair times three for medial 
meniscus tear, with residual degenerative joint disease and 
symptomatic patellofemoral syndrome.

In an addendum to the aforementioned VA orthopedic 
examination dated in October 2002, the same examiner who had 
conducted the prior VA orthopedic examination wrote that he 
had again reviewed the veteran's claims folder, to include 
the January 30, 2002 note from the Naval Ambulatory Care 
Center addressing the veteran's right knee pain.  Based on 
that review, the physician was of the opinion that the 
veteran's previously identified degenerative joint disease of 
the knee, status post multiple surgical procedures, would 
have resulted in an increase in pain with weight-bearing for 
any length of time.  However, it was further his opinion that 
the veteran's degenerative joint disease had not been 
accelerated by the brief active duty status which required 
him to endure long hours of weight-bearing.  While the 
veteran's pain factor would have been increased, with removal 
of weight-bearing necessities, his right knee disability 
would have returned to its pre-active duty state.  Therefore, 
in the opinion of the examiner, the veteran's degenerative 
joint disease was neither caused nor aggravated by his active 
military duty.  Moreover, removal of the veteran from weight-
bearing necessities would return his right knee disability to 
its preinduction level.

Analysis

The veteran in this case seeks service connection for a 
chronic right knee disability.  In pertinent part, it is 
argued that the veteran's preexisting right knee disorder 
underwent a permanent increase in severity during his period 
of active military service.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131 (West 2002); 38 C.F.R. §3.303 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153 (West 2002); 38 C.F.R. §3.306 (2003).

In the present case, it is clear that, prior to the veteran's 
entry upon active service in October 2001, he suffered from a 
continuing, and rather significant, right knee disability.  
In point of fact, on three separate occasions prior to the 
veteran's entry upon active service, he underwent surgery for 
a torn medial meniscus in his right knee.  While on a number 
of occasions in service, the veteran was described as having 
experienced "an exacerbation" of his right knee 
pain/condition, there is no indication that such 
"exacerbations" represented a permanent increase in severity 
of the veteran's pre-existing right knee disability.  Crowe 
v. Brown, 7 Vet. App. 238 (1994); see also Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  Moreover, following an in-depth 
review of the veteran's entire record, a VA physician opined 
that the veteran's degenerative joint disease of the right 
knee had not been accelerated by his brief active duty that 
required long hours of standing.  While such long hours of 
"weight-bearing" might have temporarily increased the 
veteran's right knee pain, following his return to civilian 
life, the veteran's right knee disability would have returned 
to its "pre-active duty state."  Accordingly, in the opinion 
of the VA physician, the veteran's degenerative joint disease 
of the right knee was "neither caused nor aggravated by 
active military duty."

Based on the aforementioned, the Board is of the opinion that 
any presumed aggravation of the veteran's preexisting right 
knee disability, to the extent such aggravation exists, has 
effectively been rebutted.  In point of fact, the entire 
weight of the evidence is to the effect that the veteran's 
right knee disability, which clearly preexisted his entry on 
active duty, underwent no demonstrated increase in severity 
of the underlying condition during his period of active 
service.  See Hunt, supra.  Accordingly, service connection 
for a chronic right knee disorder must be denied.




ORDER

Service connection for a chronic right knee disorder is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



